Case 2:19-cv-11659-GAD-SDD ECF No. 2 filed 06/05/19         PageID.51    Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

                                           x
REID BIGLAND,                              :
                                           :
      Plaintiff,                           :     No. 19-cv-11659
                                           :
v.                                         :     Honorable Laurie J. Michelson
                                                 District Court Judge
                                           :
FCA NORTH AMERICA HOLDINGS, LLC;           :     Honorable Stephanie Dawkins Davis
FCA US LLC; FIAT CHRYSLER                  :     Magistrate Judge
AUTOMOBILES, N.V.,                         :
                                           :
      Defendants.                          :
                                           x

            NOTICE OF APPEARANCE OF JULIA M. JORDAN
      PLEASE TAKE NOTICE that Julia M. Jordan of Sullivan & Cromwell

LLP, hereby enters her appearance on behalf of Defendant FCA North America

Holdings LLC and FCA US LLC in the above-captioned case. The appearance

shall not be deemed to be a waiver of any rights or defenses that may be available

to FCA North America Holdings LLC and FCA US LLC under common law,

statutes, the United States Constitution, or the Federal Rules of Civil Procedure.
Case 2:19-cv-11659-GAD-SDD ECF No. 2 filed 06/05/19   PageID.52   Page 2 of 3



                                    Respectfully submitted,

                                    /s/ Julia M. Jordan
                                    Julia M. Jordan
                                    SULLIVAN & CROMWELL LLP
                                    1700 New York Avenue, N.W., Suite 700
                                    Washington, D.C. 20006-5215
                                    Tel: (202) 956-7500
                                    jordanjm@sullcrom.com

                                    Counsel for Defendant FCA North
                                    America Holdings LLC and FCA US LLC
June 5, 2019




                                   -2-
Case 2:19-cv-11659-GAD-SDD ECF No. 2 filed 06/05/19          PageID.53   Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that on June 5, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all parties of record, and I hereby certify that I have

mailed by United States Postal Service the paper to the following non-ECF

participants: None.

                                       Respectfully submitted,

                                       /s/ Julia M. Jordan
                                       Julia M. Jordan
                                       SULLIVAN & CROMWELL LLP
                                       1700 New York Avenue, N.W., Suite 700
                                       Washington, D.C. 20006-5215
                                       Tel: (202) 956-7500
                                       jordanjm@sullcrom.com

                                       Counsel for Defendant FCA North America
                                       Holdings LLC and FCA US LLC
 June 5, 2019




                                         -3-
